Title: To George Washington from John Wheelock, 25 May 1781
From: Wheelock, John
To: Washington, George


                        
                            Sir,
                            Dartmouth College 25 May 1781
                        
                        Mr Vincent will have the honor of delivering this letter—He is a Canadian of the Loretto
                            tribe; and has for several years been a member of this Institution. He waits on your Excellency respecting a matter, in
                            which he is interested in favor of his uncle—Permit me, Sir, to recommend him to your notice, as a person of integrity;
                            and as having rendered real services to these States in Canada and at Penobscot. As one of the Indian race he has
                            accomplishments that are extraordinary, and which may in future be useful. I have with me several from Canada, whose
                                residence has been thought of public advantage, and more so considering their respectable
                            connections in that country. They have been supported almost three years entirely by the finances of this Institution,
                            excepting some charitable assistance from individuals.
                        With undissembled wishes that God may long continue the present age more illustrious than those preceding,
                            by protecting your life against every insidious design, and by protecting it to a distant period, I am in great sincerity,
                            Sir, Your Excellency’s most respectful, and obedient servant
                        
                            John Wheelock

                        
                    